Title: Enclosure: Draft of Washington’s Farewell Address, [30 July 1796]
From: Hamilton, Alexander
To: 


The period for a new election of a Citizen to administer the Executive Gov of the U States being not very distant and the time actually arrived when theyour thoughts of my fellow Citizens must be employed in designating the Citizen who is to administer the Executive Government of the United States the person who is to be cloathed with that important trust for another term, it may conduce to it appears to me proper, and especially as it may conduce to a more distinct expression of the public voice, that I should now apprize you of the resolution I have formed to desire decline being considered among of the number of those out of whom a choice is to be made.
I beg you neverthelessat the same time to be assured that the resolution, which I announce, has not been taken without a strict regard to all the considerations connected with attached toconnected with the relation which |as|a dutiful Citizen|I bearbears to |myhis| Country; and that in withdrawing the tender of my service, which silence in my situation might imply, I am influenced by no diminution of zeal for its future interest nor by any deficiency of grateful respect for its past kindness, but by a full conviction that my retreatsuch a step is compatible with both.
The acceptance of and continuance hitherto in the office to which your unanimous suffrages have twice called me has been a uniform sacrifice of private inclination to the opinion of public duty coinciding withcombined with a deference for your what appeared to be your wishes and to the opinion of public duty. I |had| constantlyconstantly hoped that it would have been much earlier in my power consistently consistently with motives which I was not at liberty to disregard to return to that retirement from which they those motives had reluctantly drawn me.
The conflict betwe between those motives and inclination previous to the last election
The strength of my desire to withdraw previous to the last election had even led to the preparation of an address to declare it to you—but deliberatemature reflection on the very critical and perplexed posture of our affairs with foreign nations and the unanimous advice of |men of every waypersons| intitled to my confidence obligedimpelled me to abandon the idea.
I rejoice that that the state of your national Concerns external as well as internal no longer appa renders the pursuit of my inclination incompatible with the sentiment of duty or propriety, and that thewhatever partiality which any portion of You my fellow citizens may still cherishretain for my services, will not they, will under the existing circumstances of theour Country, will not disapprove themy resolution I have formedto retire.
The impressions under which I first accepted the arduous trust |of chief Magistrate of the U States| were explained on the proper occasion. In the discharge of this trust I can only say that I have with pure intentions contributed towa towards the organisation and administration of the Government the best exertions of which a very fallible judgment was capable. I am not uncon Not unconscious |atin| the outset of the inferiority of my qualifications |for the station|, experience in my own eyes and perhaps still more in those of others has not diminished the in me the diffidence of myself—and every day the increasing weight of years admonishes me more and more that the shade of retirement is as necessary to me as it will be welcome |to me.| If any circumst Satisfied that if any circumstances have given |a| peculiar value to my services they were temporary, I have the satisfactionconsolation to believe that patriotism while inclination and prudence urge me to recede from the political scene patriotism does not forbid it —|May I also have that of perceivingknowing in my retreatretirement that my invol the involuntary errors which I have probably committed have been the causes of no serious or lasting mischief to my Country and thus be spared the anguish of regrets which would disturb the repose of my retreat and embitter the remmant of my life! I may then expect to realize without alloy the purest enjoyment of partaking, in the midst of my fellow citizens of the benign influence of good laws under a free Government; the ultimate object of all my wishes and |to which I look as| the happy reward I hope of our mutual cares labours and dangers.
In looking forward to the moment which is to terminate the carreer of my public life, my sensations do not permit me to suppress suspend the deep acknowlegements required by that debt of gratitude which I owe to my beloved country for the many honors it has conferred upon me still more for the distinguished and steadfastpersevering confidence it has reposed in me and for the opportunities it has thus afforded meI have thence enjoyed of manifesting my inviolable attachment by services at least faithful and persevering—however the inadequateness of my faculties may have ill seconded my have rendered these efforts unequal to my zeal. If benefits have resulted to you my fellow Citizens from these services, let it always be remembered to your praise and as an instructive example in our annals that the constancy of your support amidst appearances sometimesfrequently sometimes dubious discouraging vicissitudes of fortune often discouraging and not infrequently want of success in situations in which not infrequently want of success has seconded the suggesti criticisms of malevolence was the essential prop and guarantee of of the efforts and the guarantee of the measures by which they were atchieved. I will not be restrained by personal considerations of personal delicacy from paying you the tribute of declaring Profoundly penetrated with this idea, I shall carry it with me to my retirement and to my grave as a lively incitement to unceasing vows (the only returns I can henceforth make) that Heaven may continue to You the choicest tokens of the beneficence merited by national piety and morality—that your union and brotherly affection may be perpetual—that the free constitution, which is the work of your own hands may be sacredly maintained—that its administration in every department may be stamped with wisdom and virtue—that in fine the happiness of the People of these States under the. auspices of liberty may be made complete by so careful a preservation & so prudent a use of this blessing as will acquire them the glorious satisfaction of recommending it to the affection the praise—and the adoption of every nation which is yet a stranger to it.
Here perhaps I ought to stop. But a solicitude for your welfare, which cannot expireend but with my life, urges me to offer and the fear that there may exist projects unfriendly to it are in train against which it is very importantmay be necessary you should be carefully guarded, urge me to in taking leave of you to offer to your solemn consideration and frequent review some sentiments the result of mature reflection confirmed by observation & experience which appear to me all import essential to the permanency of your felicity as a people. These will be offered with the more freedom as you can only see in them the advice disinterested advice of a parting friend who can have no personal motive to tincture or byass his counsel.
Interwoven as is the love of Liberty inwith every fibre of your hearts no recommendation can beis necessary to fortify your attachment to it. AfterNext to this and as very materially connected with it that unity of Government of that Republic which constitutes you one people claims your most cordial affection and anxiousvigilant care and vigilant& guardianship—as one of thea main pillars of so your real independence of your peace safety libertyfreedom and happiness and as the one against which the efforts of your internal and external enemies will be mostmost constantly & actively butthough covertly and insidiously levelled.
This being the point in your political fortress against which the batteries of internal and external enemies will be most constantly and actively however covertly and insidiously levelled, it is of the utmost importance that you should appreciate in its full force the immense value of your political Union to your national and individual happiness—that you should cherish towards it an affectionate and immoveable attachment and that you should watch for its presservation with jealous and eagle eyed solicitude.
For this you have every motive of sympathy and interest. Children for the most part of a common country, that country ought claims and ought to concentrate your affections. The name of American must always exalt your character & gratify and exalt the just pride of patriotism more than any denomination which can be derived from local discrimination. Religion moralityYou have with slight shades of difference the same religion manners laws habits & political institutions & principles. You have in a common cause fought and triumphed to gether. The independence and liberty you enjoy are the work of your united joint councils efforts—dangers sufferings & successes. By your Union you atchieved them, by your union you will most effectually maintain them. ThisThe name of American is more flattering more exalting and ought to be more dear to you than any which you derive from the discriminations of State boundaries.
But considerations addressed to your sensibility, however persuasive to virtuous minds
The considerations which address themselves to your sensibility are greatly strengthenedeven outweighed by those which apply to your interest. Here every portion of our Country will find the most urgent and commanding motives for cherishing guarding and preserving the Union of the Whole.
The North in an free & unfettered intercourse with the South under the equal laws of one Government will in the production of the latter many of them peculiar find vast additional resources of maritime and commercial enterprise and precious materials of their manufacturing industry. The South in the same intercourse will share in the benefits of the Agency of the North will find its agriculture promoted and its commerce extended by the employment of thoseturning into its own channels those means of Navigation which the North more abundantly affords and while it contributes to extend the national navigation which will participate in the protection of a maritime strength to which itself is unequally adapted. The East in a like intercourse with the West finds and in the progressive improvement of internal navigation will more & more find, a valuable vent for the commodities which it brings from abroad or manufactures at home. The West derives through this Channel an essential supply of its wants—and what is far more important to it, it must owe the secure and permanent enjoyment of the essent indispensable outlets for its own productions to the weight influence & and future marinemaritime resources & indissol of the Atlantic States directed by an indissoluble community of interest. The tenure by which it could hold this advantage either from its own separate power strength or by an apostate and unnatural connection with any foreign Nation must be intrinsically & necessarily precarious at every moment liable to be disturbed by the fluctuating combinations of those primary European interests which every portion of Europe must constantly be governed by regulate the conduct of every portion of Europe—And where every part finds a particular interest in the Union All the parts of our Country will find in their Union greater independence from the superior abundance & variety of production incident to different soils the diversity of soil & climate, all the parts of it must find in the aggregate assemblage & reaction of their mutual population production greater strength, proportional security from external danger, less frequency of foreign wars less frequent interruption of their peace with foreign nations and what is far more valuable an exemption those from those broils & wars between the parts if disunited which their own rivalships of inflamed fomented by foreign intrigue, or the opposite alliances with which mu with foreign nations engendered by their mutual jealousies would inevitably produce—a corespondentconsequent exemption from the necessity of those military establishments upon a large scale which bear in every country so menacing an aspect toward Liberty.
These considerations speak a conclusive language to every considerate an virtuous and considerate mind. The diversities They place the continuance of our Union among the first objects of patriotic desire. Is there a doubt whether a common government can long embrace so extensive a sphere? Let Time & Experience decide the question. Speculation in such a case ought not to be listened to—And tis rational to hope that the auxiliary agency of the governments of the subdivisions, if with a proper organisation of the whole will secure a favourable issue to the Experiment. Tis allowable to believe that the spirit of party the intrigues of foreign nations, the corruption & the ambition of Individuals are likely to prove more formidable adversaries to the unity of our Empire than any inherent difficulties in the scheme. Tis against these that the guardsmounds of national opinion national sympathy national prudence & virtue are to be erected. With such obvious motives to Union there will be always cause from the fact itself to distrust the patriotism of those who in any quarter may endeavour to weaken its bands. And by all the love I bear you My fellow Citizens I exhortconjure you as faroften as it appears to frown upon the attempt.
Besides the more serious causes which have been hinted at, as endangering our Union there is one another less dangerous but against which it is necessary to be on our guard. I mean the petulancecollisions & disgusts of party differences of Opinion. It is not uncommon to hear the irritations which these excite vent themselves in declarations that the different parts of the Union are ill assorted and cannot remain together—in menaces from the inhabitants of one part to those of another that it will be dissolved by this or that measure. Intimations of the kind ar[e] as indiscreet as they are intemperate. Though frequently made with levity and without being in earnest they have a tendency to produce the consequence which they indicate. They teach the minds of men to consider the Union as precarious as an object to which they are not to attach their hopes and desires fortunes and thus weaken the sentiment in its favour. By rousing the resentment and piquing the alarming the pride of those to whom they are addressed they set ingenuity to work to depreciate the value of the object and to discover motives of Indifference to it. This is not wise. Prudence demands that all our words we should habituate ourselves in all our words and actions to reverence the Union as a sacred and inviolable palladium of our happiness—as a thing which in even and should discountenance the supposed whatever can lead to a suspicion that it can in any event be abandonned.
There is eau much cause to regret that the organisation of parties has for someTis matter of serious concern that parties in this Country for some time past have been too much characteristed by local and geographical discriminations—Northern and Southern States Atlantic and Western Country. These discriminations of party which are the mere artifice of the spirit of party (always over dexterous to avail itself of every source of sympathy of every handle by which the passions can be taken hold of and which has been careful to turn to account the circumstance of territorial vicinitysympathy of neighborhood) have furnished in the difference of p an evidence in the difference of party opinions an argument against the Union as evidence of a real difference of local interests and views and serve to hazard it by organising large districts of country under the direction the leaders of of different factions whose passions & prejudices rather than the true interests of the Country, will be too apt to regulate the use of their influence. If it be possible to correct this poison in the affairs of our Country it is worthy the best endeavours of moderate & virtuous men to effect it.
One of the expedients which the partisans of Faction employ towards fostering strengthening their influence by local discriminationswithin local spheres is to misrepresent the opinions and views of rival districts—The People at large cannot be too much on their guard against the jealousies which grow out of these misrepresentations. The They tend to render aliens to each other those who ought to be tied together by fraternal affection. The Western Country have lately had a useful lesson on this subject. They have seen in the negotiation by the Executive & in the unanimous ratification of the Treaty with Spain by the Senate the conclusive proof & in the universal satisfaction at that event in all parts of the Country a decisive proof how in unfounded have been the suspicions [that] have been instilled inpropagated among them of a policy hostile in the Atlantic States & in the different statesdepartments of the General Government hostile to their interests in relation to the Mississipian. They have seen too too treaties formed which secure to them every thing that they could desire to confirm their prosperity. Will they not henceforth rely for the preservation of these advantages on that union by which they were procured? Will they not reject those counsellors who would render them alien to their brethren & connect them with Aliens?
To the duration and efficacy of your Union a Government extending over the whole is indispensable. Without this No alliances however strict between the parts could have the necessary solidity or afford the necessarily be an adequate substitute. These could not fail to be liable to the infractions and interruptions which all alliances in all times have suffered. Sensible of this important truth and with a view to a more intimate Union you have lately established a Constitution of General Government, better calculated than the former one for an intimate union and more adequate to the direction of your common concerns. This Government the offspring of your own choice uninfluenced and unawed, completely free in its principles, in the distribution of its powers uniting energy with safety and containing in itself a provision for its own amendment is well entitled to your confidence and support—Complian Respect for its authority, compliance with its laws, acquiescence in its measures, are duties dictated by the fundamental maxims of true Liberty. The basis of our political systems is the right of the people to make and to alter their constitutions of Government. But the existing constitution for the time, and until changed by an explicit and authentic act of the whole people, is sacredly binding upon all. The very idea of the right and power of the people to establish Government presupposes the duty of every individual to obey it the established Government.
All irregular obstructions therefore to the execution of the laws—all combinations and associations under whatever plausible character with the real design to direct counteract countroul influence or awe the regular deliberation or action of the constituted authorities are contrary to the true principles of a representative Government this fundamental principle & of the most dangerousfatal tendency. They serve to organise Faction to give it an artificial force; and to put in the stead of the delegated will of the whole nation the will of a party. A often a small but artful & enterprising minority of the community—and according to the alternate victoriestriumphs of party different factionsparties to make the public administration reflecting the ill concerted schemes and projects of faction rather than the wholesome plans of common councils and deliberations. However combinations or assoc[i]ations of this description may occasionally promote popular ends and purposes they are likely to produce in the course of time and things the most effectual engines by which artful ambitious and unprincipled in men will be enabled to subvert the power of the people and usurp the reins of Government.
Towards the preservation of your government and the permanency of your present happy state, it is not only requisite that you steadily discountenance irregular oppositions to its authority but that you should be upon your guard against the spirit of innovation upon its principles however plausiblespecious the pretexts. One method of assault may be to effect alterations in the forms of the constitution tending to impair the energy of the system and so to undermine what cannot be directly overthrown. In all the changes to which you may be invited remember that time and habit are as necessary to fix the true character of governments as of any other human institutions, that experience is the surest standard by which the real tendency of existing constitutions of government can be tried—that changesfacility in upon the credit of mere hypothesis and opinions exposes you to perpetual change from the exssuccessessive and endless variety of hypothesis and opinion—and remember always also that for the efficacious management of your common interests in a country so extensive as ours a Government of as much force and strength as is consistent with the perfect security of liberty is indispensable. Liberty itself will find in such a Government, its surest with powers properly distributed and arranged, its surest guardian—and protector. In my opinion the real danger in our system is that the General Government organised as at present will prove too weak rather than too powerful.
I have already observed the danger to be apprehended from founding characterising our parties by on Geographical discriminations. Let me now enlarge the view of this point and caution you in the most solemn manner against the baneful effects of party spirit in general. This spirit unfortunately is inseperable from human nature and has its root in the strongest passions of the human heart.—It exists under different shapes in all governments more or l but in different degrees stifled controuled or repressed in those of the popular form it is always seen in its mostutmost vigour & rankness and it is their worst enemy. In republics of narrow dimensionsextent, the usual combination of a it is easy for those who at any time possess the powerrule of the State it is not difficulty for those who at any time possess the reins of administration, or even for partial combinations of men, who from birth riches and other sources of distinction have an habitual influence extraordinary influence by havingpossessing or acquiring the direction of the military force or by sudden efforts of partisans & followers to overturn the established order of things and effect a usurpation. But in republics of large extent the one or the other is scarcely possible. The powers and opportunities of resistance of a numerous and wide extended nation compared with the ordinary defy the successful efforts of the ordinary military force or of any collectionsassemblages which wealth and patronage may call to their aid—especially if there be no city of overbearing for[c]e resources and influence. In such Republics it is perhaps safe to sayassert that the conflict of popular faction offer the only avenues to usurpation & tyrann tyranny & usurpation. Perhaps it may be safely asserted that in those which occupy a large extent of territory it is the only channel through which tyranny & usurpation can approach. The dep desposition of one faction despotic domination of one faction over another stimulated by that spirit of Revenge which is apt to be gradually and invariably engendered and which in different ages and countries have produced the greatest enormities is itself a frightful despotism. But this leads at length to a more formal and permanent despotism. The disorders and miseries which resolution result predispose the minds of men to seek repose & security in the absolute power of a single man. And thesome leader of a prevailing faction more able or more fortunate than his competitors turns this disposition to the purpose of an ambitious and criminal self aggrandisement.
Without looking forward to such an extremity (which however ought not to be out of sight) the ordinary and continual fact mischief of the spirit of party demand the endeavours of moderate make it the interest and the duty of a wise people to discountenance and repress it.
It serves always to distract the Councils & enfeeble the administration of the Government. It agitates the community with false alarms ill founded jealousies and false alarms and embittering one part of the community against another, & producing occasionaly riot & insurrection. It opens inlets for foreign corruption and influence—which find an easy access through the channels of party passions—and cause the true policy & interestinterests of our own country to be sacrificed to made subservient to the policy and interest of one and another foreign PowerNation; sometimes enslaving the our own Government to the will of a foreign Government.
There It is an opinion which has some vogue and is intirely with out true that parties in free countries are salutary checks upon the administration of the Government & serve to keep aliveinvigorate the spirit of Liberty. This within certain limits is true and in governments of cast a monarchical charactercast or byassparticular kind patriotism may look with some favour on the spirit of party. But in those of the popular kind in those purely elective it is a spirit not to be fostered &or encouraged. From the natural tendency of such governments, it is certain there will always be enough of it for every salutary purpose and there being constant danger of excess the effort ought to be by force of public opinion to mitigate & correct it. Tis a fire not towhich cannot be quenched but demandsdemanding a uniform vigilance to prevent its bursting into a flame—lest it should not only warm but consume.
It is important likewise that the habits of thinking of the people should tend tend to produce caution in their public agents in the several departments of Government, to retain each within its proper shere sphere and not to permit one to encr[o]ach one upon the another—The spirit of approach encroachment in this particular and that every attempt of the kind from whatever quarter are should meet with the discountenancereprobation of the community, so and that in every case in which a precedent of encourage encroachment shouldshall have been given, a careful election ofcorrective be sought in (revocation be effected by) a careful attention to the choice next choiceelection of public Agents. The spirit of encroachment ab tends to absorb & consolidate the powers of the several branches and departments into one, and thus to establish under whatever forms a despotism. A just knowlege of the human heart, of that love of power which predominates in it, is alone sufficient to establish this truth. Experiments ancient and modern—some in our own country and under our own eyes serve to confirm it. If in the public opinion the distribution of the constitutional powers be in any instance and wrong or inexpedient—let it be corrected by the authority of the people in a legitimate constitutional waycourse—Let there be no change by usurpation, for though this may be the instrument of good in one instance, it is the ordinary and natural ord instrument of the destructiondeath of free Government—and the influence of the presede precedent is always infinitely worse more pernicious than any thing which it may atchieve can be beneficial.
To all those dispositions which promote the political happinessprosperity, Religion and Morality are essential props. In vain does hethat man claim the praise of patriotism who labours to subvert or undermine these great pillars of human happiness these sure foundations firmest foundations of all the duties of men and citizens. The mere politician equally with the pious man ought to respect and cherish them. A volume could not trace all their connections with private and public happiness. Let it simply be asked where is the security for reputation property for reputation for life if the sense of moral and religious obligation deserts the oaths which are administered in thethe instruments of Investigation Courts of Justice? Nor ought we to flatter ourselves that morality can be separated from religion. Concede as much as may be asked to the effect of refined education in minds ofa peculiar structure—can we believe—can we in prudence suppose that national morality can be maintained in exclusion of religious principles? Does it not require the aid of a generally received and divinely authoritative Religion?
Tis essentially true that virtue or morality is a main & necessaryan indispensable propspring of popular or republican Governments. The rule indeed extends with more or less force to all free Governments. Who that is a prudent & sincere friend to them can look with indifference on the ravages which are making in the foundation of the Fabric? Religion? The uncommon means which of late have been directed to this fatal end seem to make it in a particular of manner the duty of the Retiring Chief of a his nation to warn his country against tasting of the poisonous draught.
Cultivate also industry and frugality. They are auxiliaries of good morals and sour great sources of private and national prosperity. Is there not room for regret that our propensity to expence exceeds the maturity of our Country for expense? Is there not more luxury among us, in various classes, than the suits the actual period of our national progress? Whatever may be the apology for said of luxury in a Country mature in wealth and in all the arts which are its ministers and the means of national opulence—can it promote the advantage of a young agricultural Country little advanced in manufactures and not much advanced in wealth?
Cherish public Credit as a mean of strength and security. But œconomise the resource by the using it as little as possible As one method of preserving it, use it as little as possible. Avoid occasions of expence by cultivating peace—remembering always that the preparation against danger for danger defence by timely and provident disbursements is often a mean of avoiding greater disbursements to repel it. Avoid the accumulation of expence debt by avoiding occasions andof expence and by vigorous exertions in time of peace to discharge the debts which unavoidable wars may have occasionned—not transferring to posterity the burthen which we ought to bear ourselves. Recollect that towards the dischar payment of debts there must be Revenue, that to have revenue there must be taxes, and that a chearful acquiesence which in those whic that it is impossible to devise taxes which are not more or less inconvenient and unpleasant—that they are always a choice of difficulties—that from the intrinsic embarrassment which always never fails to attend a selection of objects ought to be a motive for a candid construction of the conduct of the Government in making it—and that a spirit of acquiescence in those measures for obtaining revenue which the public exigencies dictate is in an especial manner the duty and interest of the citizens of every State.
Cherish good faith and Justice towards, and peace and harmony with all nations. Religion and morality demandenjoins this conduct And It cannot be, but that true policy equally demands dictatesdemands it. It will be worthy of a free enlightened and at not no distant period a great nation to give to mankind the magnanimous and too novel example to mankind of a people and go invariably governed by those exalted viewsan exalted justice & benevolence.. Who can say doubt that in thea long course of time and events the fruits of such a conduct would richly repay any temporary advantages which might be lost by a steady adherence to the plan? Can it be that Providence has not connected the permanent felicity happiness of a nation with its virtue? The experiment is worthy ofrecommended by every sentiment thatwhich ennobles human nature. Alas! is it rendered impossible by its vices?
Toward the execution of such a plan nothing is more essential than that antipathies against particular nations and passionate attachments towardsfor others should be discarded avoided—and that instead of them we should cultivate just and amicable feelings towards all. That nation, which indulges towards another a habitual hatred or a habitual fondness is in some degree a slave. It is a slave to its animosity or to its attach affection—either of which is sufficient to lead it astray from its duty and interest. Antipathy against one nation which never fails to beget a similar sentiment in the other disposes each more readily to violate the rights offer injury and insult to the other—to lay hold of slight causes of umbrage and to be haughty and intractable when accidental or trifling differences arise. Hence frequent quarrelsbroils and bitter and obstinate contests. The nation urged by resentment and rage sometimes impels the Government to War contrary to its own calculations of policy & interest. The Gover[n]ment frequ sometimes participates in this propensity & does through passion what reason would forbid—at other times it makes the animosity of the nations subservient subservient to hostiles projects which originate in ambition & other sinister motives. The peace often and sometimes the liberty of Nations has been the victim of this cause.
In like mannerSo likewise a passionate attachment of one one nation to another produces multiplied ills. Sympathy for the favourite nations, promote promoting facilitating the illusion of a supposed common interest in cases where it does not exist and a participation in the enmities of the favourite leads to embark commun and communicating to one the enmities of the one betrays into a participation in its quarrels & wars without adequate inducements or justifications. It leads to the concession of privileges to one nation and to the denial of them to others—which is apt doubly to injure the nation making the concession by an unnecessary sacrifice yielding of what ought to have been retained and by exciting jealousy ill will and retaliation in the party from whom an equal privilege is witheld. And it gives to ambitious or corrupted or deluded citizens, who devote themselves to the views of the favourite foreign nation thepower, facility in betraying or sacrificing the interests of their own country even withwithout odium & the advantage of popularitygilding with the appearance to themselves of  a virtuous impulse virtue & justness of sentiment the base sacrificesyieldings of ambition of or corruption.
As avenues to foreign influence in innume innumerable Ways such attachments are peculiarly alarming to the enlightened independent friend of his CountryPatriot. How many opportunities do they does it afford to intrigue with domestic factions to seduce even to practice with success the arts of success—to misdirect theseduction—to mislead public opinion—to influence or awe the public Councils! Such an attachment of a small or weak towards a great & powerful Nation destines the former to revolve round the latter as its satellite.

Against the Mischiefs of Foreign Influence all are the Jealousy of a free people ought to be constantlycontinually directed exerted. All History & Experience in different ages and nations has proved that foreign influence is one of the most formidablebaneful foes of republican Governt—but theat jealousy of it to be useful must be impartial else it becomes an instrument instead of a defence—of thatthe very influence to be avoided instead of a defenceguard against it.
An Excessive partiality for one foreign nation & excessive dislike of another, leads to see danger only on one side and serves to viel & second the arts of influence on the other. This is a mo Real Patriots who resist the intrigues of the favorite become suspected & odious. Its tools & dupes usurp the applause & confidence of the people to betray their interests.
The great rule of conduct for us in regard to foreign Nations ought to be to have as little political connection with them as possible—so far as we have already formed engagements let them be fulfilled—with circumspection indeed but with perfect good faith. But Here let us stop.
Europe has a set of primary interests foreign to us which have none or a very remote relation to us. Hence she must be involved in frequent contests the causes of which will be essentially foreign to us. Hence therefore it must necessarily be unwise in us on our part to implicate ourselves by an artificial connectione in the ordinary vicissitudes of European politics—in the combination, & collisions of her friendships or enmities.
Our detached and distant situation invites us to a different course & enables us to pursue it. If we remain a united people under an efficient Government the period is not distant when we may defy material injury from external annoyance—when we may take such an attitude as will cause the neutrality we shall at any time resolve to observe to be duly violated with caution—when menacing more than car when it will be the interest of belligerent nations under the impossibility of making acquisitions upon us to be very careful how either forced us to throw our weight into the opposite scale—when we may choose peace or war as our interest guided by justice shall dictate.
Why should we forego the advantages of so ha felicitous a situation? Why should we quit our own ground to stand upon EuropeanForeign ground? Why by interweaving our destiny with any part of Europe should we intangle our prospect prosperity and peace in the nets of European Ambition rivalship interest or Caprice?
Permanent alliance, intimate connection with any part of the foreign ea world is to be avoided. I mean so far (I mean) as we are now at liberty to do it: for let me never be understood as infedily to as patronising infidelity to preexisting engagements. These must be observed in their true and genuine sense. But tis not necessary nor will it be prudent to extend them. Tis our true policy as a general principle to avoid permanent or a close alliance—Taking care always to keep ourselves by suitable establishments in a respectably defensive posture we may safely trust to occasional alliances infor extraordinary emergencies. But I mean to submit to you my fellow citizens a general principle of policy which I think ought to govern you as far as you are at present free. In extraordinary exigencies temporary alliances will suffice for the occasion.
Harmony liberal friendly intercourse and commerce with all nations are recommended by justice humanity & interest. But even our commercial policy should hold an equal hand—neither seeking nor granting particular exclusive favours or preferences—consulting the natural course of things—diffusing and diversifying by gentle means the streams of Commerce but forcing nothing—establishing by treaty with powers so disposed in order to give to Trade a stable course, to trade define the rights of our Merchants and enable the Government to support them—temporaryconventional rules of intercourse the best that present circumstances and mutual opinion of interest will permit but temporary—and liable to be abandonned or varied as time experience & future circumstances may dictate—remembering alway that tis folly to expect a disinterested in one nation to expect disinterested favour in another—that to accept any thing under that character it is to part with a portion of ourits independence—and that weit may frequently find ourselvesitself in the condition of having given an equivalents for nominal favours and of being reproached with ingratitude in the bargain. There can be no greater error in national policy than to desire expect or calculate upon real favours. Tis an illusion that experience must cure, that a just pride ought to discard.
In offering to you My Countrymen! fellow Citizens these counsels of an old and affectionate friend—counsels suggested by labourious reflection and matured by a various experience—I dare not hope that they will make the strong and lasting impressions I wish—that they will controul the current of the passions or prevent our nation from running the course of which has hitherto marked the destiny of all nations. But if I may flatter myself that they may even produce some partial benefits, some occasional good—if the shallthat they sometimes recur to moderate the violence of party spirit—to warn against the evils of foreign intrigue—to guard against the impositions of pretended patriotism—the having offered them must always afford me a precious consolation.
How far in the execution of my present Office I have been guided by the principles which have been recommendedinculcated the public records & the external evidences of my conduct must witness. to an My conscious assures me that I have at least believed myself to be guided by them.
In reference to the present War of Europe my Proclamation of the 22d of April 1793 is the key to my sentimentsplan. Sanctioned by your approving voice and that of your representatives in Congress has continually governed me the spirit of that measure has continually governed me uninfluenced and unawed by the attempts of any of the warring powers their agents or partizans to deter or divert from it.

After deliberate consideration and the best lights I could obtain (and from men who did not agree in their views of the original progress & nature of that war) I was satisfied that our Country, had under all the circumstances of the case, had a right and was bound in propriety and interest to take a neutral position—And having taken it, I determined as far as should depend on me to maintain it steadily and firmly.
Though in reviewing the eventsincidents of my administration I am unconscious of intentional error—I am yet too sensible of my own deficiencies not to think it probable that I have committed many errors. I deprecate the evils to which they may tend—and fervently implore the Almighty to avert or mitigate them. I shall carry with me nevertheless the hope that my motives will continue to be viewed by my Country with indulgence & that after forty five years of my life devoted with an upright zeal to the public service the faults of inadequate abilities will be consigned to oblivion as myself must soon be to the mansions of rest.
Neither Ambition nor interest has been the impelling cause of my actions. I never designedly misused any power confided to me. The fortune with which I came into office is not bettered otherwise than by that value improvement in the value of property which the natural progress and peculiar prosperity of our country have produced. I retire with an a pure heartwithout cause for a blush— with no sentiment alien to your true interests with no alien sentiment to the ardor of those vows for the happiness of his Country which is so natural to a Citizen who sees in it with undefiled hand and with ardent vows for the happiness of a Country, which is the native soil of myselfhimself and progenitors for four generations.
